Citation Nr: 1400163	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-24 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, with hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel






INTRODUCTION

The Veteran had active military service from September 1964 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A November 2012 Board decision denied an evaluation in excess of 20 percent for diabetes mellitus with hypertension.  A March 2013 Board decision vacated the November 2012 decision, explaining that pertinent private medical records had been received by the Board, but not yet associated with the claims file, at the time of that decision.  The March 2013 decision remanded the claim for additional development.  The case is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities; it does not result in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

2.  The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's hypertension, which is associated with his diabetes mellitus, is not manifested by diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.





CONCLUSION OF LAW

The criteria for a 40 percent evaluation, but not higher, for diabetes mellitus, with hypertension, have been met; the criteria for a separate compensable rating for hypertension associated with diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a September 2009 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, and the Veteran's statements.  The Veteran cancelled a scheduled hearing before a Decision Review Officer at the RO.  

The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA examinations were conducted in November 2009 and May 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the November 2009 VA examination did not include a review of the Veteran's claims file, the purpose of the evaluation was to assess the current level of the disability.  In this regard, the examiner did consider the Veteran's medical history, including his lay reports of symptomatology.  The May 2013 VA examination included a review of the Veteran's claims file.  Moreover, the report of each examination described the Veteran's disability in sufficient detail and fully described the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran generally contends that his diabetes mellitus warrants an evaluation in excess of 20 percent.  He specifies that it requires regulation of activities.  He does not contend that his hypertension warrants a compensable evaluation, or that he is entitled to compensation based on any complications of diabetes mellitus.  

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Veteran's diabetes mellitus is evaluated under Diagnostic Code 7913.  A 40 percent evaluation is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability evaluation is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Diagnostic Code 7913 defines regulation of activities as "avoidance of strenuous occupational and recreational activities."

Note (1) provides that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 

Based on a thorough review of the evidence, the Board finds that the Veteran's diabetes mellitus with hypertension warrants a 40 percent evaluation.  However, the preponderance of the evidence is against an evaluation in excess of 40 percent.  

The November 2009 and May 2013 VA examination reports, an October 2012 private medical statement and an October 2012 private examination report, based on a VA Disability Benefits Questionnaire (DBQ), reflect that the Veteran's diabetes mellitus requires insulin and a restricted diet.  Diagnostic Code 7913.  

The record also shows that the Veteran's diabetes mellitus has required regulation of activities throughout the appeal period.  

In so finding, the Board notes that in his March 2010 notice of disagreement the Veteran stated that "doctors have always told [him] to do as much exercise as [he] was able to do."  At that time, the Veteran clarified that he did not need his doctor to regulate his activities, as his diabetes mellitus itself did that.  In essence, he explained that he was advised to do any exercise he could without injuring his health, but no more.  

The November 2009 VA examination report provides that the Veteran was not restricted in his ability to perform "strenuous activities."  The May 2013 VA examination report, a VA DBQ, provides that the Veteran did not require regulation of activities as part of his medical management of diabetes mellitus.  

However, the Board finds that these findings are outweighed by other medical evidence of record.  In an August 2009 report, a private treating physician stated that he treated the Veteran for Insulin-dependent diabetes mellitus, which had been well-controlled with Insulin, diet and exercise.  In the October 2012 private examination report, a second private treating physician indicated that the Veteran required regulation of activities as part of the medical management of his diabetes mellitus.  In the October 2012 medical statement, the second physician stated that large fluctuations of daily exercise were dangerous for the Veteran, and the Veteran had been advised to try to keep his activity level constant from day to day.  

The Board has considered entitlement to an evaluation in excess of 40 percent for the Veteran's diabetes mellitus, with hypertension.  However, the evidence does not show that the Veteran's diabetes mellitus satisfies the diagnostic criteria for a 60 percent evaluation under Diagnostic Code 7913.  There is simply no medical evidence that the Veteran's diabetes mellitus results in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

In this regard, the November 2009 VA examination report provides that the Veteran had episodes of hypoglycemia (sic) reactions or ketoacidosis that did not require hospitalization.  The frequency of visits to a diabetic care provider required by these episodes was routine.  The October 2012 private examination report provides that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times a month, and had experienced no episodes requiring hospitalization over the past 12 months.  The October 2012 private medical statement relates that since 1999 the Veteran's wife treated him for hypoglycemia 2-3 times per year.  The May 2013 VA examination report provides that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times a month, and had experienced no episodes requiring hospitalization over the past 12 months.

Thus, regardless of whether the Veteran has complications of diabetes mellitus that would be noncompensable if separately evaluated, he would not warrant a 60 percent evaluation.  Diagnostic Code 7913.

As for compensable complications of diabetes mellitus, the Board recognizes that the October 2012 private examination report provides that the Veteran had diabetic peripheral neuropathy and diabetic retinopathy as complications of diabetes mellitus.  It was at least as likely as not that he had erectile dysfunction, hypertension, peripheral vascular disease and hypoglycemia unawareness due to his diabetes mellitus.  However, the November 2009 VA examination report notes that there was no diagnosis of visual impairment, kidney disease, neurologic disease, amputation peripheral edema or other diabetic conditions.  The May 2013 VA examination report provides that the Veteran had no recognized complications of diabetes mellitus.  He had erectile dysfunction that was at least as likely as not due to diabetes mellitus.  A June 2013 rating decision granted the Veteran special monthly compensation based on loss of use of a creative organ.  Thus, the Board finds that a separate evaluation for any other condition as part of the diabetic process is not warranted.  See Diagnostic Code 7913, Note (1).  

The Board acknowledges that hypertension is a component of the service-connected diabetes, and has considered whether it would be compensable if separately rated, as argued by the Veteran's representative.  While the Veteran's hypertension does require continuous medication for control, there is no competent evidence of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Board is aware of the Veteran's reported symptoms.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report diabetes mellitus and hypertension symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of his diabetes mellitus, with hypertension, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's diabetes mellitus, with hypertension, has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which diabetes mellitus is evaluated. 

The observable symptoms that the Veteran described during the VA examinations simply do not satisfy the criteria for an evaluation in excess of 40 percent.  As noted above, the clinical findings do not support a higher evaluation.

Other Considerations

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected diabetes mellitus, with hypertension.  The Veteran described such symptoms as requiring insulin, restricted diet and regulation of activities.  The rating criteria contemplate these impairments.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the record does not raise a claim of entitlement to a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, and the evidence does not show, that his diabetes mellitus, with hypertension, renders him unable to secure and follow a substantially gainful occupation.  The May 2013 VA examination report relates that the Veteran's diabetes mellitus and complications do not impact his ability to work.  

In sum, the medical evidence demonstrates that the Veteran is entitled to a 40 percent evaluation for diabetes mellitus, with hypertension.  The preponderance of the evidence is against an evaluation in excess of 40 percent for diabetes mellitus, with hypertension, and therefore the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A 40 percent evaluation, but not higher, for diabetes mellitus, with hypertension, is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


